Notice of Allowability
	Claims 1, 3-4, 7, 11-12, 14-17 and 25 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4, 7, 14-17 and 25 are allowable. The restriction requirement species election, as set forth in the Office action mailed on 04/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of polycarboxylic acid derived chelating agent, dyed material, composition type, surfactant, aldehyde, succinimidyl ester, amine salt of carboxylic acid, crosslinking agent are withdrawn.  Claims 11-12, directed to additional polycarboxylic acid derived chelating agent no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 04/22/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/337,566, 16/337,459, 11,304,884, 11,234,917, 11,253,452, 11,311,471, 10,799,440, 11,000,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlos Fisher on 04/27/2022.
The application has been amended as follows: 

	Claim 6. Canceled.
	Claim 8. Canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
JP 2007/137828 is directed to oxidative hair dye which can exhibit a sufficient hair dying force and simultaneously improve fastness of hair comprising a chelating agent at greater than 3% by mass (abstract).  US 5,686,376 is directed to rinsing dyed fabric in chelating containing rinse bath that restores color and brightness caused by interactions with metal ions (abstract).  US 2004/0234489 publication is directed to conditioning keratinous material comprising a complexing agent which may be GLDA (abstract, [0007], [0037]) wherein the method steps of contacting the material comprising before or after dying hair [0044]. 
None of the cited reference teach or make obvious the method of combatting color loss due to leaching of dye molecules from hair that has already been oxidatively dyed by application of the claimed amount of GLDA, DTPA or combinations thereof.  None of the cited references teach specifically application to oxidatively dyed hair, application to prior dyed hair and the color loss due to leaching of dye molecules from hair.  Thus, the present claims are non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-4, 7, 11-12, 14-17 and 25 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613